UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 23, 2008 MAGYAR BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-51726 20-4154978 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 400 Somerset Street, New Brunswick, New Jersey 08901 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (732) 342-7600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 23, 2008, Magyar Bancorp, Inc. (the "Company") issued a press release regarding its results of operations and financial condition at and for the three months ended December 31, 2007.The text of the press release is included as Exhibit 99.1 to this report. The information included in the press release text is considered to be "furnished" under the Securities Exchange Act of 1934.The Company will include financial statements and additional analyses at and for the three months ended December 31, 2007, as part of its Form 10-QSB. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of businesses acquired. Not Applicable. (b) Pro forma financial information. Not Applicable. (c) Shell Company Transactions. Not Applicable (d) Exhibits. The following Exhibit is attached as part of this report: 99.1 Press release dated January 23, 2008, announcing the Company’s results of operations and financial condition at and for the three months ended December 31, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MAGYAR BANCORP, INC. DATE: January 23, 2008 By: /s/ Elizabeth E. Hance Elizabeth E. Hance President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release dated January 23, 2008, announcing the Company’s results of operations and financial condition at and for the three months ended December 31, 2007.
